                     3:20-cv-03233-SEM-TSH # 100   Page 1 of 25
                                                                                      E-FILED
                                                       Wednesday, 17 March, 2021 10:14:42 PM
                                                                Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
   FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

CHUNG CHUI WAN,                )
                               )
       Petitioner,             )
                               )   Case Number: 3:20-cv-03233
       v.                      )   Judge Sue E. Myerscough
                               )
MICHEL DALE DEBOLT,            )
                               )
       Respondent.             )


                     RESPONDENT’S RESPONSES TO PETITIONER’S
                               MOTIONS IN LIMINE

Respondent, MICHEL DALE DEBOLT (“Michel”), by his attorneys, BEERMANN

LLP and FELDMAN WASSER, responds as follows to Petitioner’s Motions In

Limine (Dkt. 93):

                               LEGAL STANDARDS

      A district court's authority to rule on motions in limine is derived from its

inherent authority to control the course of trials. See Luce v. United States, 469

U.S. 38, 41, n. 6, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984). “[A] motion in

limine should be granted only if the evidence sought to be excluded is clearly

inadmissible for any purpose.” Noble v. Sheahan, 116 F.Supp.2d 966, 969

(N.D.Ill.2000). Motions in limine are intended “to avoid the delay and occasional

prejudice caused by objections and offers of proof at trial.” Wilson v.

Williams, 182 F.3d 562, 566 (7th Cir.1999). Such motions permit a district court

to exclude evidence “that clearly ought not be presented to the jury,” because it

is inadmissible for any purpose. Jonasson v. Lutheran Child and Family




                                   Page 1 of 25
                  3:20-cv-03233-SEM-TSH # 100      Page 2 of 25




Services, 115 F.3d 436, 440 (7th Cir.1997). “[T]he party moving to exclude

evidence in limine has the burden of establishing that the evidence is not

admissible for any purpose.” Euroholdings Capital & Inv. Corp. v. Harris Trust &

Sav. Bank, 602 F.Supp.2d 928, 934 (N.D.Ill.2009).

      Given that rulings on motions in limine “are made before the district court

has had a chance to hear all of the evidence or see the trial develop,” (Currie v.

Cundiff, No. 09–cv–866–MJR, 2012 WL 2254356, at *1 (S.D.Ill. June 15, 2012)),

they are preliminary and may be revisited based on the court's exposure to the

evidence at trial. United States v. Connelly, 874 F.2d 412, 416 (7th Cir.1989).

                     RESPONSE TO MOTION IN LIMINE #1
             To Exclude Certain Opinion Testimony of Dr. Alan Jaffe

            a.    Background.

      In Petitioner’s Motion In Limine #1: To Exclude Certain Opinion

Testimony of Dr. Alan Jaffe (“Motion #1”), Wan argues (i) Dr. Jaffe is not

qualified to offer his opinions on the risk of grave harm to the children if they

return to Hong Kong and (ii) Dr. Jaffe’s opinions should be barred because he

has failed to comply with a disclosure requirement under Rule 26. As discussed

below, Wan’s Motion #1 is without merit and should be denied.

      Michel retained and timely disclosed Dr. Jaffe, a Clinical Psychologist and

Clinical Assistant Professor of Psychology and Behavioral Sciences at

Northwestern University Feinberg School of Medicine with over forty years of

experience to opine as an expert on the impact a return to Hong Kong would

have on the parities’ two minor children. On January 27, 2021, Dr. Jaffe timely




                                  Page 2 of 25
                   3:20-cv-03233-SEM-TSH # 100     Page 3 of 25




issued his expert report in this matter and, thereafter—by agreement of

counsel—tendered nearly 400 pages of Rule 26 disclosures in addition to the

disclosures within his report. Within the 32-page report, Dr. Jaffe opines that:

             “separating the Debolt children from their father and
             returning them to China/Hong Kong would create a
             clear and undeniable endangerment of a personal safety
             potential as well as psychological and emotional
             devastation for the Debolt children.”

      As disclosed in Dr. Jaffe’s report, these conclusions are based on his expert

analysis after hours of clinical interviews with Michel and each child as well as

his review of extensive materials relating to the children and the Debolt family.

Dr. Jaffe’s investigation, however, was not undertaken in a vacuum. The context

of the family’s situation—Wan seeking an order requiring the children be

returned to Hong Kong—necessarily provides the backdrop for Dr. Jaffe’s

opinions. Dr. Jaffe’s report does not offer expert opinions on Hong Kong. Instead,

Dr. Jaffe offers a psychological assessment of the significant damage the children

would suffer if returned to Hong Kong, given Hong Kong’s deteriorating social

and political situation and the erosion of fundamental freedoms, as will be

established by Michel at trial, including through his expert on the region, Dr.

Ching Wai Phil Chan, whose initial report was considered by Dr. Jaffe as part of

Dr. Jaffe’s investigation.

             b.    Dr. Alan Jaffe is Qualified to Offer his Opinions on the
                   Grave Risks to the Children

      Dr. Jaffe is qualified to testify to the grave risk of physical and

psychological harm and otherwise intolerable situation to which the children




                                  Page 3 of 25
                  3:20-cv-03233-SEM-TSH # 100       Page 4 of 25




would be exposed if required to return to Hong Kong, and his expert opinion on

this subject should not be barred.

      Federal Rule of Evidence 702 provides:

            “A witness who is qualified as an expert by knowledge, skill,
            experience, training, or education may testify in the form of
            an opinion or otherwise if:

                  (a) the expert’s scientific, technical, or other specialized
                  knowledge will help the trier of fact to understand the
                  evidence or to determine a fact in issue;
                  (b) the testimony is based on sufficient facts or data;
                  (c) the testimony is the product of reliable principles and
                  methods; and
                  (d) the expert has reliably applied the principles and
                  methods to the facts of the case.” Fed. R. Evid. 702.

      Rule 703 further states:

            “An expert may base an opinion on facts or data in the
            case that the expert has been made aware of or
            personally observed. If experts in the particular field
            would reasonably rely on those kinds of facts or data in
            forming an opinion on the subject, they need not be
            admissible for the opinion to be admitted. But if the
            facts or data would otherwise be inadmissible, the
            proponent of the opinion may disclose them to the jury
            only if their probative value in helping the jury evaluate
            the opinion substantially outweighs their prejudicial
            effect.” Fed. R. Evid. 703.

      “When the Court serves as the factfinder, ‘expert testimony should

[generally] be admitted so that the Court could have the benefit of live testimony

and cross-examination to determine how much weight, if any, to give to the

expert’s conclusions.’ ” Matter of Manhattan by Sail, Inc., 436 F. Supp. 3d 803,

810 (S.D.N.Y. 2020). Expert testimony should only be excluded where “it is

speculative, conjectural, or based on assumptions that are so unrealistic and

contradictory as to suggest bad faith or to be in essence an apples to oranges


                                  Page 4 of 25
                   3:20-cv-03233-SEM-TSH # 100      Page 5 of 25




comparison, other contentions that the assumptions are unfounded go to the

weight, not the admissibility of the testimony.” (Internal quotation marks

omitted.) Electra v. 59 Murray Enterprises, Inc., 987 F. 3d 233, 253 (2d Cir. 2021);

see also Smith v. Family Video Movie Club, Inc., 11 C 1773, 2015 WL 1542663,

at *5 (N.D. Ill. Mar. 31, 2015) (holding the bases and sources of an expert’s

opinions affect only the weight to be assigned those opinions rather than the

admissibility of the opinion).

      “There is no requirement that an expert personally perceive the subject of

his analysis. (Internal quotation marks omitted.) Loeffel Steel Products, Inc. v.

Delta Brands, Inc., 372 F. Supp. 2d 1104, 1119 (N.D. Ill. 2005). Furthermore,

nothing precludes an expert from reasonably relying on third party data and

there is no hard and fast definition as to what constitutes reasonable reliance.

In re Sulfuric Acid Antitrust Litig., 446 F. Supp. 2d 910, 924 (N.D. Ill. 2006).

“Where an expert’s opinion is based on information supplied by others, the

inquiry into reliability must be made on a case by case basis and should focus

on the reliability of the opinion and its foundation, rather than merely on the

fact that it was based technically speaking, on hearsay.” Loeffel Steel Products,

Inc., 372 F. Supp. 2d at 1119.

      Wan does not argue Dr. Jaffe lacks experience to testify as to the

psychological impact a return order to Hong Kong would have on the children.

Wan does not argue it was improper for Dr. Jaffe to consider the circumstances

in Hong Kong in opining on whether a return to Hong Kong would expose the

children to a risk of grave harm—to do so would be nonsensical. Wan also does



                                   Page 5 of 25
                  3:20-cv-03233-SEM-TSH # 100       Page 6 of 25




not argue Dr. Jaffe’s understanding of the current situation in Hong Kong is

unfounded—or more significantly—that Dr. Jaffe’s contentions concerning Hong

Kong are so unrealistic or contradictory to suggest bad faith as would be

necessary to exclude Dr. Jaffe’s expert opinion testimony. See Electra, Inc., 987

F. 3d at 253.

      Instead, Wan conflates Dr. Jaffe’s opinions as to the children’s exposure

to grave risk should they be returned to Hong Kong— relying on third party

sources establishing the situation in Hong Kong in so doing— with Dr. Jaffe

offering expert opinions on the state of affairs in Hong Kong, which Dr. Jaffe does

not. Regardless, Dr. Jaffe’s understanding of the situation in Hong Kong are

consistent with, and will be established through, Dr. Chan at trial. Dr. Jaffe’s

understanding of the circumstances in Hong Kong is also consistent with various

government publications, government statements, foreign laws and mandates,

reports relevant to the Court’s determination of foreign law that would impact

the children, and several news articles which will be submitted to this Court for

consideration pursuant to the Federal Rules of Civil Procedure and the Federal

Rules of Evidence. It will then be for this Court to determine what weight is to be

given to Dr. Jaffe’s expert witness opinion testimony. Wan is not entitled to have

Dr. Jaffe’s expert opinion testimony barred.

            c.     Federal Rule Civil Procedure 26(a)


      Wan also argues Dr. Jaffe’s expert opinions should be barred because of a

purported failure to comply with Rule 26(a)’s mandate to by “provide the facts




                                   Page 6 of 25
                   3:20-cv-03233-SEM-TSH # 100       Page 7 of 25




and data relied upon in forming his opinions contained in his Expert Report.”

(Wan’s Motion #1, p. 8 of 18). Wan is not entitled to this requested relief.

      Rule 26(a)(2)(B) provides for certain disclosures to be made along with a

testifying expert’s written report and states in relevant part as follows:

             “The report must contain:
             (i) a complete statement of all opinions the witness will
             express and the basis and reasons for them;
             (ii) the facts or data considered by the witness in
             forming them; ***” Fed. R. Civ. P. 26(a)(2)(B).

      The Court only has discretion to order sanctions where the moving party

has met their heavy burden to establish an abuse of Rule 26 has occurred. Ashe

v. Distribuidora Norma Inc., 965 F. Supp. 2d 212, 217 (D.P.R. 2013). Even where

such abuse is established, absent a showing of harm, the Court may not invoke

the severe exclusionary penalty provided for in Rule 37(c)(1). Id. at 218. Factors

to be considered in the Court’s determination of whether there was harm include:

“(1) the importance of the information withheld; (2) the prejudice or surprise to

the party against whom the evidence is offered; (3) the likelihood of disruption of

the trial; (4) the possibility of curing the prejudice; (5) the explanation for the

failure to disclose; and (6) the presence of bad faith or willfulness in not

disclosing the evidence (the ‘Pennypack factors’).” B. Braun Melsungen AG v.

Terumo Med. Corp., 749 F. Supp. 2d 210, 221 (D. Del. 2010).

      Moreover, where potential preclusion of an expert witness is sought, as is

the case here, “the Court must examine various factors: (a) ‘the opponent-party’s

ability to overcome its adverse effects (i.e., harmlessness); (b) the history of

litigation; (c) the late disclosure’s impact on the district court’s docket; and, (d)



                                   Page 7 of 25
                   3:20-cv-03233-SEM-TSH # 100       Page 8 of 25




the sanctioned party’s need for the precluded evidence.’” Ashe, 965 F. Supp. 2d

at 217. Courts should also consider whether the dereliction was obvious and

repeated and whether the party was guilty of several discovery violations besides

those related to the expert witness. Id. There is no basis for the relief sought by

Wan.

       Within his report, Dr. Jaffe cites to specific authority relied on in

formulating his opinions that the children would be exposed to a grave risk of

harm if returned to Hong Kong. In her motion Wan highlights these citations

disclosed in Dr. Jaffe’s report as follows: Waddoups et al., 2019, Krueger, 1983;

Coghill et al., 2009; Briggs-Gowan et al., 2019, and Ward et al. Wan does not

contend that Dr. Jaffe failed to disclose these authorities considered by him in

forming his opinions. On the contrary, she states that “[t]hroughout Dr. Jaffe’s

report, he references authors that he relied upon in forming his opinions”, thus

confirming Dr. Jaffe’s disclosure. (Wan’s Motion #1, pp. 4-5 of 18). Instead, Wan

argues the content of the citations are insufficient because “Dr. Jaffe has not

provided any information, aside from the author’s name with a date.” (Wan’s

Motion #1, p. 7 of 18). This, however, is not a violation of Rule 26. Even if Dr.

Jaffe’s citation to these authorities in his report was somehow deficient, Wan

cites no authority justifying the nuclear option of barring his entire opinion on

this basis. She easily could have obtained more detailed information and allowed

Dr. Jaffe to cure this alleged deficiency, rather than waiting until the eve of trial

to file a motion to bar. Nevertheless, additional details for the disclosed

authorities have been or will shortly be provided to Wan.



                                   Page 8 of 25
                   3:20-cv-03233-SEM-TSH # 100       Page 9 of 25




      Wan also argues Dr. Jaffe relied on “several articles on Hong Kong in

formulating his opinions regarding the risk to the children if they return to Hong

Kong.” (Wan’s Motion #1, p. 7 of 18). It should be noted that in Wan’s footnote

containing Dr. Jaffe’s deposition testimony in support of this contention, Dr.

Jaffe twice testified he only relied on “a couple of articles.” (Wan’s Motion #1, fn.

5).

      This overstatement aside, Wan cannot establish harm under the

Pennypack factors, nor does Wan even attempt to do so in her Motion #1. Given

the breadth of disclosures by Dr. Jaffe and the purpose of his opinion testimony,

which was tested by deposition, the importance of the articles substantiating

some of his data on Hong Kong are of minimal value. There is no prejudice or

surprise to Wan, particularly as Dr. Jaffe is not the Hong Kong expert. The trial

will not be disrupted. The nondisclosure was inadvertent and corrected, and no

bad faith was involved. To this point, Dr. Jaffe testified at his deposition that the

omission of the Hong Kong articles from his Rule 26 disclosures was an

oversight. (Wan’s Motion #1, fn. 5). In any event, the articles have been or will

shortly be tendered to Wan. Furthermore, given the sensitive and significant

nature of the issues raised in this matter—the grave risk of emotional and

physical harm to two minor children—this Court should not be precluded from

considering this important evidence supporting a refusal of an order returning

the children to Hong Kong.

      As previously noted, nearly 400 pages of Rule 26(a)(2)(B) disclosures were

provided to Wan in conjunction with Dr. Jaffe’s expert report. Dr. Jaffe’s report



                                   Page 9 of 25
                    3:20-cv-03233-SEM-TSH # 100         Page 10 of 25




further referenced 37 documents reviewed by him which were tendered to Wan

in discovery. The referenced documents include various pleadings filed in this

matter, the parties’ respective dissolution of marriage filings, the Guardian ad

Litem’s report, electronic family communications, recordings, and family

photographs. In addition to this information, Dr. Jaffe’s report referenced the

expert report prepared by Dr. Phil C.W. Chan, Michel’s Hong Kong and China

expert, analyzing and opining on the deteriorating political situation in Hong

Kong and the erosion of human rights and fundamental freedoms of residents of

Hong Kong. Dr. Jaffe’s report also referenced an email dated November 14, 2020

entitled “New NSL Hotline for Snitches Flooded with Calls” tendered in discovery

containing a link to the South China Morning Post’s November 14, 2020 article

by Christy Leung entitled “Hong Kong’s Controversial national security law tip

line gets 10,000 messages in first week of operation.”1

       Yet, Wan seeks to have Dr. Jaffe’s entire expert opinion barred based on

the inadvertent and minor exclusion of a couple of articles that merely give

context to some of his data on Hong Kong which merely provide the backdrop for

Dr. Jaffe’s expert opinions concerning—not Hong Kong—but the grave risk of

harm to which the parties’ minor children would be exposed should they return

to Hong Kong. Dr. Jaffe did not provide expert opinions with respect to Hong

Kong—this is the role of Dr. Chan.




1The article link disclosed along with Jaffe’s report was: https://www.scmp.com/news/hong-
kong/law-and-crime/article/3109867/hong-kongs-controversial-national-security-law-tip


                                     Page 10 of 25
                 3:20-cv-03233-SEM-TSH # 100        Page 11 of 25




      The Hong Kong articles were not the only sources of Hong Kong

information considered by Dr. Jaffe as factual underpinnings for his opinions

with respect to the minor children and their exposure to grave harm. Again, Dr.

Jaffe considered Dr. Chan’s original expert report analyzing and opining on the

deteriorating political situation in Hong Kong. Dr. Jaffe also disclosed a number

of discussions with Michel and the children concerning Hong Kong including the

children’s awareness of Hong Kong’s current political climate, their negative

views about Hong Kong, and their understanding that expression of certain

beliefs could subject them to criminal penalties.

      Moreover, while Wan claims she is prejudiced because she unable to

review, analyze, and determine the credibility of facts and data relied upon by

Dr. Jaffe in forming the opinions contained in his report, it should also be

pointed out that Wan retained a rebuttal expert, Dr. Shapiro, who prepared a

report to rebut to Dr. Jaffe’s opinions in this matter. Michel maintains Dr.

Shapiro’s report is not proper rebuttal; however, the basis for this position is

wholly independent of any allegations forming the basis for Wan’s Motion #1.

      For the aforementioned reasons, Wan’s Motion In Limine as to Dr. Jaffe

should be denied.




                                 Page 11 of 25
                       3:20-cv-03233-SEM-TSH # 100             Page 12 of 25




                          RESPONSE TO MOTION IN LIMINE #22
                   To Preclude Non-Disclosed Opinion By Phil C.W. Chan

          In her second Motion In Limine, Wan seeks to bar Michel’s expert witness

on Hong Kong laws and affairs from testifying as to any new opinions at trial,

including any events which have taken place since Dr. Chan issued his updated

Report on January 27, 2021. Apparently, Wan is concerned about the statement

in Dr. Chan’s Report that:

                 As the political situation in Hong Kong and related
                 matters remain highly volatile, my expert report
                 ensemble refers to cases, events and incidents that have
                 taken place as [of] January 27, 2021. I shall continue
                 to monitor the political situation in Hong Kong and
                 related matters in assisting the Court in its
                 determination of the matter at bar as it moves
                 forward. (Chan Report, p. 49 of 57) (Emphasis added.)

She contends that “Dr. Chan should not be permitted to provide any opinions

that were not contained within the four corners of his reports required by Federal

Rule of Civil Procedure 26(a)(2)(B)…” (Motion In Limine, p. 10).

          Wan’s motion is without merit for several reasons.

          First, her synopsis of the law regarding the scope of what an expert may

testify to at trial is unduly restrictive and, accordingly, inaccurate. While an

expert may not blurt out new opinions willy-nilly from the witness stand, it is

equally true that an expert’s testimony is not limited to the “four corners” of the

expert’s report. Rather, an expert may explain, elaborate upon, and even

supplement the report within the scope of the stated opinions. As explained by




2   Petitioner’s second and third Motions in Limine are both labeled “#3.” (Dkt. 93, page 10, 14).


                                          Page 12 of 25
                 3:20-cv-03233-SEM-TSH # 100      Page 13 of 25




the D.C. Circuit Court of Appeals in Muldrow ex rel. Est. of Muldrow v. Re-Direct,

Inc., 493 F.3d 160, 167 (D.C. Cir. 2007) (Emphasis added):

            Under Rule 26(a)(2)(B), a party using an expert witness
            must disclose a report containing, inter alia, “a
            complete statement of all opinions to be expressed and
            the basis and reasons therefor.” Fed. R. Civ.
            P. 26(a)(2)(B). The purpose of the rule is to eliminate
            “unfair surprise to the opposing party.” Sylla–Sawdon
            v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th
            Cir.1995). But it “does not limit an expert's
            testimony simply to reading his report.... The rule
            contemplates that the expert will supplement,
            elaborate upon, [and] explain ... his report” in his
            oral testimony. Thompson v. Doane Pet Care Co., 470
            F.3d 1201, 1203 (6th Cir.2006); see Minebea Co. v.
            Papst, 231 F.R.D. 3, 8 (D.D.C.2005).

      Second, unlike cases in which a court is asked to adjudicate the legal

consequences of past events—which are fixed in time—this case calls upon the

court to project the potential consequences to the children if they are returned

to Hong Kong—which is in the throes of political turmoil amid weekly if not daily

developments.

      Dr. Chan’s Report details the tumultuous circumstances in Hong Kong—

including, but not limited to a draconian National Security Law imposed by

China, mass arrests and prosecutions, and a myriad of other circumstances

which combine to imperil the children’ s rights, freedoms, and well-being.

      Dr. Chan’s core and unwavering opinions in relation to the children

include:

      II.   Return of the Children from the United States to Hong
            Kong jeopardizes the Children under Article 20 of Hague
            Convention – “the fundamental principles of the
            requested States relating to the protection of human



                                 Page 13 of 25
                  3:20-cv-03233-SEM-TSH # 100       Page 14 of 25




             rights and fundamental freedoms.” (Summary of Dr. Phil
             C.W. Chan’s Expert Report (1.6.2021) and Supplemental
             Expert Report (1.27.2021) (“collectively, “Chan Report”)
             (p. 2 of 57.)

      III.   There is a “grave risk” that return of the Children from
             the United States to Hong Kong “would expose the
             [Children] to physical or psychological harm or otherwise
             place the [Children] in an intolerable position” within the
             meaning of Article 13(b) of Hague Convention. (Chan
             Report, p. 6 of 57.)

      Dr. Chan supported his opinions with detailed documentation and

explanation of the ongoing circumstances in Hong Kong. Indeed, a key element

of his opinions is that the troubling circumstances detailed in this report are

“ongoing” and “volatile.” For example, Dr. Chan states:

             It is the respectful opinion of the expert witness that the
             Court is entitled and compelled under international law
             and the laws of the United States to determine that the
             fundamental principles of the United States relating to
             the protection of human rights and fundamental
             freedoms necessitate a determination that the Children
             should not be returned to Hong Kong, in light of Hong
             Kong’s ongoing political instability and China’s
             imposition of a National Security Law on Hong Kong.
             (Chan Report, p. 6 of 57) (Emphasis added.)

      Similarly, in paragraph 8 of the supplemental section of his Report, Dr.

Chan stated:

             As the political situation in Hong Kong and related
             matters remain highly volatile, my expert report
             ensemble refers to cases, events and incidents that have
             taken place as [of] January 27, 2021. I shall continue to
             monitor the political situation in Hong Kong and related
             matters in assisting the Court in its determination of
             the matter at bar as it moves forward. (Chan Report, p.
             49 of 57) (Emphasis added.)




                                   Page 14 of 25
                 3:20-cv-03233-SEM-TSH # 100      Page 15 of 25




      The various cases cited by Wan in her motion are inapposite in that they

deal with attempts to supplement reports to cure deficiencies therein with

information available at the time of the report. However, as Wan concedes, Rule

26(e) permits supplemental reports advancing even new opinions based on

“information that was not available at the time of the initial report.” (Internal

quotation marks omitted.) Lincoln Rock, LLC, V. City of Tampa, No. 2016 WL

6818959, at *5-6 (M.D. Fla. Nov. 18, 2016). Here, however, Chan’s original

opinions—properly based, in part, on news stories and other events occurring in

Hong Kong prior to his report—have not changed. Instead, new events occurring

in Hong Kong since the issuance of Chan’s reports only confirm and bolster

Chan’s original conclusions. Wan cites no authority that would preclude Chan

from considering the previously unavailable new events unfolding in Hong Kong,

particularly where Michel continues to disclose the new information being

considered in accordance with his obligation to supplement discovery.

      Again, Dr. Chan will not be surprising Wan with any new opinions at trial,

but it goes without saying that no one who has any concern for the children

should be willfully ignorant of any significant developments in relation to Hong

Kong, including events which have occurred since January 27, 2021, and which

may yet occur. All one has to do to avoid being surprised is to read the news,

including the supplemental disclosures as to certain current events in Hong

Kong provided to Wan in accordance with Federal Rule of Civil Procedure 26(e).

      For example, just last week, Beijing dictated a much-publicized overhaul

of Hong Kong’s electoral system to effectively assure that only patriots loyal to



                                 Page 15 of 25
                      3:20-cv-03233-SEM-TSH # 100        Page 16 of 25




China will be allowed to run for election to Hong Kong’s Legislative Counsel.

Wasting no time, on Friday, March 12, the G7 Foreign Ministers of Canada,

France, Germany, Italy, Japan, the United Kingdom and the United States of

America and the High Representative of the European Union issued a statement

condemning China’s latest action:

                We, the G7 Foreign Ministers of Canada, France,
                Germany, Italy, Japan, the United Kingdom and the
                United States of America and the High Representative
                of the European Union, are united in expressing our
                grave concerns at the Chinese authorities’ decision
                fundamentally to erode democratic elements of the
                electoral system in Hong Kong. Such a decision strongly
                indicates that the authorities in mainland China are
                determined to eliminate dissenting voices and opinions
                in Hong Kong.

                The package of changes approved by the National
                People’s Congress, combined with mass arrests of pro-
                democracy activists and politicians, undermines Hong
                Kong’s high degree of autonomy under the “One
                Country, Two Systems” principle. The package will also
                stifle political pluralism, contrary to the aim of moving
                towards universal suffrage as set out in the Basic
                Law. Furthermore, the changes will reduce freedom of
                speech, which is a right guaranteed in the Sino-British
                Joint Declaration.3

         Just this past weekend, on Saturday, March 13, 2021, the following

headlines appeared in the South China Morning Post concerning cameras in

classrooms to monitor compliance with the National Security Law:




3   https://www.state.gov/g7-statement-on-hong-kong-electoral-changes/


                                       Page 16 of 25
                  3:20-cv-03233-SEM-TSH # 100      Page 17 of 25




4


      Is Dr. Chan supposed to ignore such recent news, which supports his

already stated opinions as to the deplorable situation that the children will face

if they return to Hong Kong? Is Michel? Is the Court? While these developments

are new events, they are part and parcel of, and validate, the concerns expressed

in Dr. Chan’s Report. His opinions remain the same, but the proof continues to

accumulate.

      Wan’s Motion In Limine as to Dr. Chan should be denied.




4https://www.scmp.com/news/hong-kong/education/article/3125330/hong-kong-education-
authorities-ask-schools-whether-they


                                  Page 17 of 25
                  3:20-cv-03233-SEM-TSH # 100       Page 18 of 25




                        RESPONSE TO MOTION IN LIMINE #3
                        To Exclude Eavesdropping Evidence

      As its title suggests, Wan’s third Motion in Limine seeks to bar Michel from

introducing what she characterizes as “eavesdropping evidence” at trial. While

Wan’s failure to actually identify the offending exhibits—despite having had a

copy of Michel’s exhibit list since February 22, 2021—makes responding to her

Motion difficult, as best Michel can tell, Wan seeks to exclude his exhibits 12,

13, and 14, which are audio recordings of Wan physically abusing the children

in Hong Kong months before she filed suit.

      Without any explanation or analysis, Wan submits that these recordings

must be excluded because (1) they violate Illinois law and court orders, (2) they

will take her by surprise, and (3) Michel did not produce other recordings, which

may or may not exist and which she never requested in discovery. For the

reasons set forth below, this Motion should be denied.

         a. Michel’s Exhibits are Neither Unlawful Nor Violate Any Court
            Order.

      Wan first submits that these recordings must be excluded because “Illinois

law prohibits the type of eavesdropping that [Michel] has engaged in prior to and

during this proceeding.” There is no merit to this argument.

      First, the recordings in question were made in 2020 and while both parties

and the children were physically in their Hong Kong apartment. Wan had not yet

commenced this litigation and neither party was present in Illinois. Wan fails to

explain how federal or Illinois state law applies to these recordings. It does not.




                                  Page 18 of 25
                  3:20-cv-03233-SEM-TSH # 100       Page 19 of 25




      Second, assuming Federal law applies to recordings made abroad, as Wan

correctly notes, it explicitly permits recordings with the consent of only one party.

18 U.S.C. §2511(d)(2). In an effort to avoid this inconvenient fact, Wan submits,

without any basis, that they must nevertheless be excluded because these

recordings—made months before she filed her Petition—fall under an exception

for tortious conduct because they “have the plainly tortious purpose of violating

a court order.” (Dkt. 93 at 14). Wan’s failure to identify how Michel’s May and

July, 2020 recordings violate orders in a case filed in October, 2020 is simply

illogical. In the absence of any explanation as to how Michel violated orders

which did not exist, this argument must be rejected.

      Third, to the extent Illinois state law applies to proceedings arising under

Federal law and over which this Court has original jurisdiction, the exclusion of

these recordings is still not warranted because Illinois law does not bar the

admission of one-party recordings made outside of Illinois. See People v. Accardo,

195 Ill. App. 3d 180 (2d Dist. 1990) (finding recording of Illinois defendant made

from Oklahoma admissible).

      Finally, while far from clear, to the extent Wan seeks to bar the admission

of a recording of the parties’ son taken on December 17, 2020 (Michel’s Exhibit

17), this effort must similarly be rejected because (a) it does not qualify as

“eavesdropping evidence” in any sense of the term (indeed, Wan was neither

present physically or electronically during the recording) and (b) nothing therein

violates any provision of paragraph 11 of this Court’s October 29, 2020 Order.




                                   Page 19 of 25
                  3:20-cv-03233-SEM-TSH # 100      Page 20 of 25




         b. Michel Timely Disclosed These Recordings in Discovery.

      Wan next submits that these recordings should be barred under Rule 37,

not because Michel did not disclose them in response to her written discovery

requests (he did), but because he did not list them on his initial Rule 26(a)(1)

disclosures. Despite receiving these videos prior to Christmas, Wan argues that

their use at trial would prejudice her because she “could not have known to ask”

about them due to their absence on that initial disclosure. (Dkt. 93 at 14).

Charitably speaking, this argument is nonsense.

      First, Michel produced these recordings in response to her Rule 34 request

No. 11 on December 21, 2020, as noted below:




      Second, on January 15, 2021, nearly a month after receiving these

recordings, and a day after taking Michel’s deposition, Wan issued a second set

of Rule 34 requests in which she failed to ask for the production of any additional

recordings, despite having every opportunity to do so. Her suggestion that the

use of these recordings will somehow prejudice her is belied by her own conduct.




                                  Page 20 of 25
                 3:20-cv-03233-SEM-TSH # 100     Page 21 of 25




         c. Wan’s Remaining Arguments Have Twice Been Rejected. They
            Need Not be Considered Again.

      In her final effort to exclude evidence of her own misconduct, Wan

resurrects the argument, twice rejected in these proceedings, that Michel’s

supposed failure to produce additional recordings—which she never properly

sought—somehow forms a basis to bar the admission of materials properly

disclosed in discovery.

      Rather than belaboring the point, Michel incorporates the arguments

advanced in his Response to Wan’s Motion to Compel (Dkt. 82) and notes that

this Court and Judge Schanzle-Haskins have both considered and rejected

Wan’s arguments with respect to these recordings. (Dkt. 83, 94). Her third bite

at the apple should meet a similar fate.




                                 Page 21 of 25
                   3:20-cv-03233-SEM-TSH # 100        Page 22 of 25




                        RESPONSE TO MOTION IN LIMINE #4
                          To Preclude Untimely Evidence

       In her final Motion in Limine, Wan vaguely seeks to “preclude untimely

evidence and exhibits.” She goes on to identify only a single offending document,

a legal opinion regarding Hong Kong law identified as Michel’s exhibit 159 (the

“Barrister Report”). For the reasons set forth below, this argument must be

rejected, both due to its vagueness and under FRCP 44.1.

       Preliminarily, Wan’s fourth Motion only identifies a single document. To

the extent she seeks to bar the introduction of other, unidentified exhibits which

she claims are untimely, her request must be denied for lack of specificity. See,

e.g., Hill v. City of Chicago, 2011 WL 3205304, at *4 (N.D.Ill. Jul. 28, 2011)

(denying defendants' motion in limine which failed to specify the documents it

sought to exclude ); Gonzalez v. Olson, 11 C 8356, 2015 WL 3671641, at *12

(N.D. Ill. June 12, 2015) (denying as overbroad motion in limine “that it is not

specific   with    respect   to   the   evidence     to   which   it   is   directed”).

       Insofar as Wan is only seeking to exclude the Barrister Report on

timeliness grounds, this argument, too, must fail because this exhibit is relevant

for this Court’s determination of Hong Kong law, a crucial issue in this matter,

as raised in the pleadings. (See Dkt. 15, 27, 95). Part and parcel of this Court’s

evaluation of Michel’s affirmative defenses is an inquiry into the laws of Hong

Kong   under      mainland   China’s    increasing   influence.   Under     Rule   44.1

(“Determining Foreign Law”), this Court is permitted to consider “any relevant




                                   Page 22 of 25
                  3:20-cv-03233-SEM-TSH # 100       Page 23 of 25




material or source, including testimony, whether or not submitted by a party or

admissible under the Federal Rules of Evidence.” Fed. R. Civ. P. 44.1.

      The scope of materials this Court can consider under this rule is far

broader than the limitations imposed by the rules of evidence or the rules

regulating discovery. For example, in Kalmich, the Seventh Circuit held that the

trial court properly considered an unsworn opinion and untimely letter of

plaintiff’s expert on Yugoslavian law under Rule 44.1 when resolving a question

of that nation’s law. See Kalmich v. Bruno, 553 F.2d 549, 555, fn. 4 (7th Cir.

1977). A slew of other decisions have followed suit. See, e.g.,United States v. First

Nat. Bank of Chicago, 699 F.2d 341, 343–44 (7th Cir. 1983) (addressing evidence

of Greek law in the form of letters and affidavits, and holding “there can be no

doubt that the district court was entitled to consider the letters, affidavits, and

translations before it, and could properly have based its determination on that

evidence.”); Trinidad Foundry & Fabricating, Ltd. v. M/V K.A.S. Camilla, 966 F.2d

613, 615 (11th Cir. 1992) (“When analyzing foreign law, the district court may

consider any relevant material or source, including testimony, whether or not

submitted by a party or admissible under the Federal Rules of Evidence.”).

      The takeaway from these cases is that materials designed to aid this Court

in its determination of foreign law pursuant to Rule 44.1—such as the Barrister

Report—may be properly considered and are not subject to the strictures of Rule

of Evidence 702 or Daubert. HFGL Ltd. v. Alex Lyon & Son Sales Managers &

Auctioneers, Inc., 264 F.R.D. 146, 148–49 (D.N.J. 2009) (“The Davies Report,

however, is provided to the Court for the purpose of aiding the Court's



                                   Page 23 of 25
                  3:20-cv-03233-SEM-TSH # 100      Page 24 of 25




determination of English law under Fed.R.Civ.P. 44.1, not as factual report to be

admitted into evidence. The “use of an expert report to assist the [C]ourt in its

determination of foreign law is entirely different from use of an expert report,

pursuant to Rule 702, Fed.R.Evid., to aid the jury in determining the facts. ***

accordingly, the Court concludes that it may properly consider the Davies Report

pursuant to Fed.R.Civ.P. 44.1.”) (citations omitted).

      Like the reports in the aforementioned cases, the Barrister Report provides

this Court with vital context regarding the laws of Hong Kong, and will

indisputably assist this Court in making a determination of Hong Kong law and

how that law may affect the children. Wan’s attempt to exclude it must be denied.



                                            BEERMANN LLP
                                            Attorneys for Respondent
                                            Michel Debolt

                                               /s/ Matthew D. Elster



Matthew D. Elster
BEERMANN LLP
Attorneys for Respondent, Michel Debolt
161 North Clark Street, Suite 3000
Chicago, Illinois 60601
Tel: (312) 621-9700
Fax: (312) 621-0909
Email: mdelster@beermannlaw.com




                                  Page 24 of 25
                 3:20-cv-03233-SEM-TSH # 100     Page 25 of 25




                          CERTIFICATE OF SERVICE


      I hereby certify that on this 17th day of March, 2021, a copy of the

attached document was filed via the court’s CM/ECF system, which will send

electronic notice to all counsel of record who have appeared in this case.


                                           /s/ Matthew D. Elster




                                Page 25 of 25
